*132In this case, the following errors are relied on, viz:
1st. It is not averred that the defendant obtained a certificate for the land.
2dly. It is not alleged that the defendant had any title to convey.
3dly. No special request is laid.
The court think it unnecessary to decide on the two first, as the third is fatal. The principle being well settled that “ where the defendant is chargeable on a collateral matter, and not on a mere debt — as, for example, where a conveyance for a tract of land is to be made on demand, there ought to be a request precisely alleged in point of time and place, etc., and the general allegation, “ that he has often been requested,” is not sufficient.
"Wherefore, it is considered by the court that the judgment aforesaid be reversed; that the plaintiff recover of the defendant his costs in this'behalf -expended, and that the suit be remanded to the court from ■ whence it came for new proceedings to be had, to commence with amending the declaration, which is ordered to be certified to the said court.